Interview Summary
Discussion was toward the Notice of Non-Compliance: how the preamble now presents a final product wherein the previously claimed composition is part of the final product, which is distinct from the intermediate previously claimed composition; and options Applicant has at this time, including:
Amend the claims to revert back to one of the previously claimed intermediate products (the generic or the species) with further limitations, making sure not to recite limitations for the final product or the admix therein; and/or add New Withdrawn claims to reflect the final product, so that Applicant can file a DIV to have this embodiment examined; and
let this case go abandoned and file a DIV under a new serial number of the final product recently claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793